Citation Nr: 0811650	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as secondary to military stress.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

3.  Entitlement to service connection for residuals of a cold 
injury to the hand.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for stress reaction.  

8.  Entitlement to service connection for residuals of double 
pneumonia.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to May 1950 
and from September 1950 to November 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Cleveland, 
Ohio, and Waco, Texas, in May 2004 and December 2006, 
respectively.  The RO in Waco currently has jurisdiction of 
the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, review of the claims folder reveals 
that treatment records from the VA Medical Center (VAMC) in 
Bonham, Texas (Sam Rayburn Memorial Veterans Center) dated 
between January and August 2007 have been associated with the 
claims folder.  It is unclear whether the veteran sought VA 
treatment prior to January 2007 and if any prior treatment 
records exist.  On remand, the RO/AMC should request the 
veteran's treatment records from the Bonham and Dallas VAMCs 
prior to January 2007.  The RO/AMC should also obtain recent 
VA records.  

In addition, review of the claims folder also reveals that 
the veteran may be in receipt of disability benefits from the 
Social Security Administration (SSA).  See October 1993 VA 
Form 21-4138 and attached documents; October 1993 RO letter.  
The medical and legal documents pertaining to any award from 
SSA have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant 
to the claims cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  The case, therefore, must be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2007).

The evidence associated with the claims folder includes 
medical records from Dr. E.S. White dated in July 1986 and 
August 1987 and a May 2004 letter, in which Dr. White reports 
seeing the veteran at intervals for many years.  Despite this 
report, the claims folder does not contain treatment records 
from Dr. White other than those previously mentioned.  On 
remand, the RO/AMC should make arrangements to obtain the 
veteran's complete treatment records from Dr. White.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VAMCs in Dallas and 
Bonham, Texas, dated prior to January 
2007, if they exist, as well as records 
dated from August 2007, forward.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
E.S. White, M.D.  

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

